Citation Nr: 1505485	
Decision Date: 02/05/15    Archive Date: 02/18/15

DOCKET NO.  06-31 776A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial disability rating (evaluation) in excess of 10 percent for the service-connected degenerative joint disease (DJD) of the left ankle (a left ankle disability). 

2.  Service connection for scleroderma. 

3.  Service connection for Hashimoto's thyroiditis and hypothyroidism (thyroid disease).   

4.  Entitlement to a total disability rating based in individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from September 1982 to May 1991.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which granted service connection for a left ankle disability, initially assigning a 10 percent rating, and denied service connection for scleroderma and thyroid disease. 

On a form received by VA in October 2010, the Veteran marked the appropriate line to indicate that she would appear at a hearing before the Board at the RO.  A hearing before the Board was scheduled for March 2010; however, the Veteran did not appear.  While the record reflects that the January 2010 VA letter informing the Veteran about the date and time of the Board hearing was returned as undeliverable, the Veteran was informed in the August 2010 and September 2013 Board decisions of the fact that he did not report for the hearing and the Veteran did not respond or indicate that she wished to be scheduled for another Board hearing.  As such, the Board deems the Veteran's request for a Board hearing withdrawn.  See 38 C.F.R. § 20.704 (2014).

In August 2010, the Board remanded the case to the Agency of Original Jurisdiction (AOJ) for additional development, to include obtaining Social Security Administration (SSA) records, and to afford the Veteran an examination of the left ankle.  Upon remand, SSA records were obtained but the October 2010 post-remand examination only addressed the spine.  Therefore, in September 2013, the Board remanded the case again for additional development, to include obtaining VA treatment records, and to afford the Veteran VA examinations to ascertain the current severity of the left ankle condition, and to provide opinions as to the etiology of the scleroderma and thyroid disorders on appeal.  Upon remand, VA treatment records were obtained, and the Veteran was afforded VA examinations pertaining to the left ankle, scleroderma, and thyroid disorders on appeal.  As explained in more detail below, the Board finds that the AOJ substantially complied with September 2013 Board remand directives, except for the thyroid examination, which the Board finds to be inadequate.  Stegall v. West, 11 Vet. App. 268 (1998).

In evaluating this case, the Board has reviewed both the Veterans Benefits Management System (VBMS) and the "Virtual VA" files so as to insure a total review of the evidence.

The issues of service connection for thyroid disease and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. For the entire initial rating period on appeal, DJD of the left ankle has been manifested by edema, tenderness, instability, pain on motion, and marked limitation of motion, to include as due to pain and weakness.

2. For the entire initial rating period on appeal, DJD of the left ankle has not been manifested by ankylosis of the left ankle. 

3. The Veteran has scleroderma disability for VA compensation purposes.  

4. The Veteran's scleroderma did not have its onset during active service, nor is it otherwise related to service.

5. The Veteran did not have chronic symptoms of scleroderma in service, did not have continuous symptoms of scleroderma since service, and scleroderma did not manifest to a degree of 10 percent within one year of service separation.


CONCLUSIONS OF LAW

1. Resolving reasonable doubt in favor of the Veteran, for the entire initial rating period on appeal, the criteria for an initial disability rating of 20 percent, but no higher, for the service-connected left ankle disability have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5270-5274 (2014).

2. The criteria for service connection for scleroderma have not been met.  
38 U.S.C.A. §§ 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a statement of the case (SOC) or a supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).
 
With regard to the issue of entitlement to a higher rating for a left ankle disability, because this is an appeal that arises from the Veteran's disagreement with the initial rating following the grant of service connection for left ankle DJD, no additional notice is required.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the United States Court of Appeals for Veterans Claims (Court) have held that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App.112 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement).

With regard to the issue of service connection for scleroderma, in a March 2005 notice letter, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, and well as what information and evidence must be submitted by the Veteran, and what evidence VA would obtain.  While this notice did not include provisions for disability ratings and for the effective date of the claim, an October 2007 VCAA notice letter including such provisions was sent to the Veteran, prior to readjudication of the claim in the April 2009 SSOC.  Accordingly, the Board finds that VA provided the Veteran with adequate VCAA notice with respect to the claim for service connection for scleroderma.

With regard to the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence with respect to the issue adjudicated herein.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records (STRs), post-service treatment records, relevant VA examination reports, Social Security Administration (SSA) records, and the Veteran's statements in support of the claims on appeal.  

With regard to the claim for a higher rating for a left ankle disability, the Veteran underwent a VA examination in February 2009, which the Board previously found inadequate.  See September 2013 Board decision.  The Veteran also under VA examinations of the ankle in March 2007 and October 2013, which the Board finds to be adequate for the purpose of deciding this appeal.  As the above-referenced VA medical examination reports were written after interviews with the Veteran, examination of the Veteran, and contain findings and measurements regarding the severity of the Veteran's left ankle disability supported by clinical data, the Board finds that the above-referenced VA medical examination reports are adequate for VA rating purposes.  

With regard to the claim for service connection for scleroderma, the Veteran underwent a VA examination in November 2007, which the Board previously found inadequate.  See September 2013 Board decision.  Upon remand by the Board in September 2013, the Veteran underwent a VA examination in October 2013, which the Board finds to be adequate for the purpose of deciding this appeal.  The examination report contains all the findings needed to evaluate the claim for service connection for scleroderma, including the Veteran's history and a rationale for the opinions given.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

As such, VA has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Mayfield, 19 Vet. App. at 1328.  Hence, no further notice or assistance is required to fulfill VA's duty to assist the Veteran in the development of the claims or issues on appeal.


	(CONTINUED ON NEXT PAGE)

Disability Rating Legal Authority

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2014).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3.

When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  The Board finds that the left ankle disability did not increase in severity during the initial rating period on appeal, so does not warrant staged ratings as discussed in detail below.  

Pyramiding, that is the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disability.  38 C.F.R. § 4.14 (2014).  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to her through her senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. 303. 

The Board has reviewed all the evidence in the Veteran's claims file with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Left Ankle Disability Rating Analysis

The Veteran is in receipt of a 10 percent disability rating for the left ankle under Diagnostic Code (DC) 5271 for the entire initial rating period on appeal.  The Veteran contends that the left ankle disability is more severe than presently rated and that she should be awarded a 20 percent rating under DC 5271.  See June 2009 VA Form 9; April 2010 Appellant Brief.

The diagnostic codes relevant to this case are 5003 and 5270 to 5274.  Under DC 5003, arthritis, degenerative, established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involve.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints, affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  

DC 5271 provides ratings based on limitation of motion of the ankle.  Moderate limitation of motion of the ankle is rated as 10 percent disabling.  Marked limitation of motion of the ankle is rated as 20 percent disabling. 38 C.F.R. § 4.71a.  A 20 percent rating is the highest warranted for limitation of motion of the ankle.  
38 C.F.R. § 4.71a, DC 5271.

Normal ranges of motion of the ankle are dorsiflexion from 0 degrees to 20 degrees, and plantar flexion from 0 degrees to 45 degrees.  38 C.F.R. § 4.71, Plate II. 

The Board notes that words such as "moderate" and "marked" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6.  Although the use of similar terminology by medical professionals should be considered, it is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  
38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 4.2, 4.6.

Having carefully considered the lay and medical evidence of record, the Board finds that the evidence is in relative equipoise as to whether the left ankle disability resulted in marked limitation of ankle motion, so warrants the next higher rating of 20 percent for the entire initial rating period on appeal.  38 C.F.R. § 4.71a, DC 5271.

A June 2006 VA treatment record shows complaints by the Veteran that the left ankle gives out.  In a May 2005 statement, the Veteran stated that she could not run or jump due to the left ankle disability and that she goes downstairs one step at a time using the right foot to support her weight on each step due to considerable left ankle pain.  A February 2006 VA treatment record shows that the Veteran reported pain ranging between 5 and 6 out of 10 in severity, and an assessment by the VA examiner of left ankle instability.  A June 2006 VA treatment record shows that the Veteran reported left ankle pain and chronic sprains and that she always felt like she was going to turn her ankle whenever she walked.  Upon examination in June 2006, the VA examiner noted mild tenderness to palpation of the lateral collateral ligament along with the medial deltoid ligament.  There was no gross edema and no ecchymosis, but there was mild crepitus upon range of motion.  Ankle muscle strength was 5/5 with no pain upon range of motion of the subtalar joint or metatarsal joint.  A concurrent VA MRI showed an assessment of chronic inversion ankle sprains with secondary osteoarthritis.  A November 2006 VA podiatry note showed that the Veteran reported chronic left ankle pain, as well as swelling that started 2 to 3 months earlier.  Upon examination in November 2006, the VA examiner assessed non-putting edema and limited ankle range of motion, but did not provide specific range of motion measurements.  

The Veteran underwent a VA examination in March 2007 where the Veteran reported left ankle pain, intermittent swelling, and instability.  Upon examination in March 2007, the Veteran had normal gait with mild tenderness over the medial malleolus with trace edema.  Left ankle dorsiflexion was to 10 degrees, plantar flexion was to 40 degrees, inversion/eversion range of motion was to 25 degrees.  The March 2007 VA examiner noted that with three repetitions and flare-ups, there was no additional change in range of motion secondary to Deluca factors.  A concurrent MRI of the left ankle showed an assessment of DJD of the left ankle.  An April 2007 comprehensive internal medicine evaluation showed left ankle dorsiflexion to 20 degrees and plantar flexion to 40 degrees.

A February 2011 VA physical therapy note showed that the Veteran reported that she had left ankle instability and pain, that she tended to roll her ankle 4 times per year, and that she had pain on the outside of the left ankle that was relieved in the past with injections, and that she tended to get flare-ups that lasted a few days each.  Upon examination in February 2011, the VA physical therapist noted left ankle edema and recorded left ankle dorsiflexion to zero degrees and plantar flexion within functional limits.  A March 2011 VA physical therapy note showed that the Veteran reported that she had the same left ankle pain in the peroneal region.  Upon examination in February 2011, left ankle dorsiflexion was to zero degrees.  Another March 2011 VA physical therapy note showed that the Veteran reported less left ankle pain with orthotics.  Upon examination in March 2011, the VA physical therapy recorded left ankle dorsiflexion to 5 degrees and noted that the Veteran had unsteady left ankle balance.  A June 2011 VA physical therapy note showed that the Veteran reported that the left ankle was better but still felt unusable.  Upon examination in June 2011, left ankle dorsiflexion was found to be within functional limits. 

The Veteran underwent a VA examination in October 2013 where the Veteran reported that she had pain in the left ankle and that she twisted her ankle repeatedly and has fallen several times due to left ankle instability but there were no flare-ups that impacted left ankle function.  Upon examination in October, 2013, left ankle plantar flexion was to 45 degrees and dorsiflexion to 20 degrees with no objective evidence of pain.  After repetitive use, there was no decrease in range of motion due to pain, weakness, fatigue, or lack of endurance, and no functional loss or functional impairment of the left ankle.  There was no tenderness or pain on palpation.  As to stability, the October 2013 VA examiner noted that there was no laxity after using the Anterior drawer test and Talar tilt test (inversion/eversion stress).  There was no ankylosis of the left ankle and no indication of a left ankle joint replacement surgery. 

While the October 2013 VA examination showed full range of motion of the left ankle with no objective evidence of pain, which does not indicate marked limitation of ankle motion as contemplated by the 20 percent under DC 5271, the Board has considered the Veteran's full disability picture to reach an equitable and just result after considering all the evidence of record.  38 C.F.R. § 4.6.  Specifically, the Board has considered the Veteran's consistent reports of pain and instability in the left ankle, the medical findings of left ankle instability, the fact that the left ankle disability caused the Veteran to fall multiple times throughout the appeal period, and the functional impairment caused by the left ankle disability, to include difficulty with prolonged walking and standing, as well as with going up and down the stairs.  The Board also finds that the complaints and medical findings of instability are akin to left ankle weakness, which is a factor that the Board has to consider in evaluating musculoskeletal range of motion.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a; see also DeLuca, 8 Vet. App. 202.  Therefore the Board finds that a 20 percent rating is warranted.

After a review of all the lay and medical evidence of record, the Board finds that a disability rating in excess of 20 percent is not warranted for the left ankle disability for the entire initial rating period on appeal.  In this regard, 20 percent is the highest rating under DCs 5271 to 5274.  The record reflects that the Veteran does not have ankylosis of the left ankle, so does not warrant a higher rating under DC 5270.  38 C.F.R. § 4.71a; October 2013 VA examination report.  Finally, while the September 2013 VA examination report indicates that the Veteran has DJD of the left ankle, a separate rating is not warranted for left ankle arthritis because the Veteran is already in receipt of a 20 percent rating for the entire initial rating period on appeal based on painful motion or limitation of motion, to include as due to left ankle weakness.  In this case, awarding the Veteran a separate rating for painful motion and arthritis constitutes pyramiding because painful motion is contemplated in the award of the 20 percent rating under DC 5271.  38 C.F.R. § 4.14; Esteban, 
6 Vet. App. at 261- 62.

For these reasons, the Board finds that the preponderance of the evidence weighs against the assignment of a disability rating for the left ankle disability in excess of 20 percent for the entire initial rating period on appeal.  38 U.S.C.A. § 5107; 
38 C.F.R. §§ 3.102, 4.3, 4.7, 4.71a.

Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation would have been warranted for the left ankle for any part of the initial rating period on appeal.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.  

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's left ankle disability is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria specifically provide for disability ratings based on decreased range of motion of the ankle, to include as due to weakness.  In this Veteran's case, the Board recognizes and has considered the Veteran's complaints of pain, decreased range of motion of the left ankle, instability of the left ankle, and the functional impairment as reported by the Veteran.  The schedular rating criteria specifically provides ratings for limitation of extension of the ankle (DC 5271) and painful arthritis (DC 5003), as well as contemplate ratings based on motion limited due to multiple orthopedic factors that include pain and instability due to weakness.  38 C.F.R. §§ 4.40, 4.45, 4.59.  In this case, comparing the Veteran's left ankle disability level and the symptomatology listed in the Rating Schedule, the degree of disability throughout the entire initial rating period under consideration is contemplated by the Rating Schedule and the assigned rating is, therefore, adequate.  

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  There is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the symptoms reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect of the Veteran's symptoms on her occupation and daily life.  In the absence of exceptional factors associated with the service-connected left ankle disability, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 
9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Service Connection Legal Authority

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  As a general matter, service connection may be established for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  This has been interpreted as a three-element test: 
(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 
557 F.3d 1363, 1366 (Fed. Cir. 2009).

In this case, the Veteran has been diagnosed with scleroderma.  Scleroderma is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. §§ 3.303(b), 3.307(a)(3), and 3.309(a) apply to the claim for service connection for scleroderma.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  In order to show a "chronic" disease in service, the record must reflect a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Where a chronic disease has been incurred in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required in order to establish entitlement to service connection.  38 C.F.R. § 3.303(b). 

Additionally, where a veteran served ninety days or more of active service, and scleroderma becomes manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Service Connection for Scleroderma 

The Veteran contends that service connection is warranted because scleroderma began during service.  Specifically, the Veteran stated that symtpoms of autoimmune disease started in service.  See April 2005 VA examination report; June 2006 VA Form 9.

After a review of all the lay and medical evidence of record, the Board finds that the weight of the evidence is against finding that the current scleroderma had its onset in service or is otherwise related to service.  The weight of the lay and medical evidence of record establishes that symptoms of scleroderma were not chronic in service, were not continuous since service, did not manifest to a compensable degree within one year of service separation, and are not otherwise related to service.   

The Board finds that the Veteran has a scleroderma disability for VA compensation purposes.  The October 2013 VA examination report shows a diagnosis of scleroderma. 

After a review of all the evidence of record, the Board finds that the weight of the evidence demonstrates that the Veteran did not sustain a scleroderma injury, disease, or event during active service, nor did she have chronic symptoms of scleroderma during service.  Review of service treatment records shows no complaints, treatment, or diagnosis of scleroderma during service.  Moreover, the Veteran has not asserted, and the record does not reflect, that she started experiencing symptoms of scleroderma during service.  The January 1991 separation report of medical history reflects that the Veteran reported that she had skin disease and the concurrent report of medical examination showed an abnormal evaluation of the skin.  However, the report of medical examination explained that this notation referred to acne of the face and back.  

Scleroderma is defined as chronic hardening and thickening of the skin, as well as abnormalities of both microvasculature (telenagiectasias) and larger vessels (Raynaud phenomenon).  See Dorland's Illustrated Medical Dictionary 1679 (32nd ed. 2012).  Acne is defined as an inflammatory disease of the pilosebaceous unit of the skin.  Id. at 17.  Based on these definitions and the January 1991 service separation medical assessment of a normal evaluation of the endocrine system, the Board finds that the notation of acne on the January 1991 service separation examination report is not a symptom or indication of scleroderma.  Finally, during the October 2013 VA examination, the Veteran reported that she started experiencing symptoms of scleroderma in 1999 and the record reflects that the Veteran was diagnosed with scleroderma in 2000.  Accordingly, the weight of the evidence demonstrates that the Veteran did not sustain a scleroderma injury, disease, or event during active service, nor did she have chronic symptoms of scleroderma during service.  In this regard, the Board is not relying on the absence of evidence, but rather on the contemporaneous, affirmative lay reports of symptoms and history by the Veteran, as well as contemporaneous medical evidence showing a normal evaluation of the endocrine system at service separation. 

The Board finds that the weight of the lay and medical evidence of record demonstrates that symptoms of scleroderma were not continuous since service and that did not manifest to a degree of 10 percent within one year of service separation.  In a May 2005 statement, the Veteran stated that symptoms of thyroid diseases started in service but indicated that symptoms of scleroderma did not start "until later."  See May 2005 VA Form 21-4138.  In an April 2007 VA comprehensive internal medicine examination, the Veteran reported that she was diagnosed with scleroderma with skin changes 5 years earlier.  In a July 2010 VA treatment record, the VA examiner noted that the Veteran had a diagnosis of scleroderma, which she had for approximately 10 years.  Finally, during the October 2013 VA examination, the Veteran reported that she had symptoms of fatigue, multiple skin conditions, and musculoskeletal problems since around 1999.  Therefore, according to the Veteran's assertions, the earliest manifestation of symptoms of scleroderma was in 1999, approximately 8 years after service separation.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor that tends to weigh against a claim for service connection).  Accordingly, the weight of the lay and medical evidence demonstrates that symptoms of scleroderma could not have been continuous since service and did not manifest to a degree of 10 percent within one year of service separation because, according to the Veteran, symptoms of scleroderma did not start until 8 years after service separation.

The Board next finds that the weight of the lay and medical evidence of record demonstrates that the current scleroderma is not etiologically related to active service.  The Veteran underwent a VA examination in October 2013, where the VA examiner opined that the Veteran's scleroderma is not causally related to active service.  In reaching this conclusion, the October 2013 VA examiner explained that the Veteran has a family history of this disease that is strongly associated with a genetic predisposition and familial tendency and that the Veteran noted that her mother died from complication related to this same diagnosis.  The October 2013 VA examiner also explained that the female gender is also highly associated with this diagnosis.  Finally, the October 2013 VA examiner stated that the Veteran is morbidly obese and has multiple other ongoing medical problems and that there were no significant findings in the medical records linking this Veteran's scleroderma to military service.  The Board finds that the October 2013 VA opinion is probative with respect to service connection for scleroderma, and is adequately based on objective findings as shown by the record, and accordingly, the Board concludes that the medical opinion rendered was based upon a full and accurate factual premise.  See Stegall, 11 Vet. App. 268; Barr, 11 Vet. App. at 311; Jones v. Shinseki, 23 Vet. App. 382 (2010); Swann v. Brown, 5 Vet. App. 229, 233 (1993); Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  Therefore, the Board finds that the October 2013 3 VA opinion provides competent, credible, and probative evidence which shows that the currently-diagnosed scleroderma is not etiologically related to service. 

Insomuch as the Veteran asserts that the current scleroderma is directly related to service, the Board finds that the Veteran is not competent to relate the current scleroderma disability to active service.  While the Veteran is competent to describe an in-service injury or symptoms of scleroderma to the extent that they are observable by a lay person, she does not have the requisite medical expertise needed to provide a competent medical opinion regarding causation of a complex medical condition such as the claimed scleroderma because it requires medical knowledge of the immune system, as well as autoimmune diseases.  See Layno, 6 Vet. App. 465 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

For the reasons discussed above, the Board finds that the weight of the lay and medical evidence of record shows that the currently-diagnosed scleroderma disability was not incurred in service nor is it otherwise related to service.  In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the doubt, but there is not such a state of equipoise of positive and negative evidence to otherwise warrant a grant of the Veteran's claim. As such, service connection for scleroderma is not warranted.


ORDER

For the entire initial rating period on appeal, a 20 percent disability rating, but no higher, for DJD of the left ankle is granted.

Service connection for scleroderma is denied.



REMAND

Service Connection for Thyroid Disease 

The Veteran contends that service connection is warranted because thyroid disease started in service.  Specifically, she stated that she believed thyroid disease was present when she was in the military and alleged that it was the reason for her discharge from the military (for being overweight).  The Veteran stated that she believed there were environmental factors at Fort Ord that triggered thyroid disease in that she began feeling tired and lethargic, her skin became dry, and she displayed other symptoms of thyroid disease.  See May 2005 VA Form 21-4138.

The record reflects that during service in March 1983, the Veteran completed AR Form 600-09, Initial Screening Evaluation for Personnel Exceeding Per Cent Body Fat Standards, which shows that she reported that included weakness or tiredness, frequent constipation, frequent feelings of being cold, family history of thyroid disease, and chronic hoarseness or dry skin. 

The Veteran underwent a VA examination in October 2013 where the VA examiner diagnosed hypothyroidism and opined that it is less likely than not that hypothyroidism is related to service.  In reaching this conclusion, the October 2013 VA examiner explained that Veteran had weight, height, and BMI challenges throughout her military service and that she had family history of autoimmune disease and a genetic disposition for similar diagnoses as her first degree relatives.  The VA examiner then stated that there are no known exposures to high risk chemicals or other environmental toxins in the Veteran's work history that she reports or noted in her medical records.  However, the VA examiner did not consider the Veteran's assertion in May 2005 that there were environmental factors at Fort Ord that triggered thyroid disease and did not address the symptoms that the Veteran asserts to have experienced during service and whether such symptoms are indicative of onset of thyroid disease.  

Given these deficiencies in the October 2013 VA examination and etiological opinion contained therein, the Board finds that an addendum opinion should be obtained to address the remaining questions about the relationship between the current thyroid disease and Veteran's reported symptoms of thyroid disease as a result of the claimed exposure to environmental factors.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The opinion should also address the March 1983 AR Form 600-09.

TDIU

Entitlement to a TDIU is potentially an element of all increased rating claims.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  A TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to her age or to the impairment caused by non-service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2014).  In reaching such a determination, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The record reflects that the Veteran previously claimed entitlement to a TDIU in October 2010 and was denied a TDIU in a May 2013 rating decision.  The October 2013 ankle examiner noted that left ankle disability impacts the Veteran's ability to work due to limited prolonged running, jumping, lifting, and loading as a result of reported pain.  The record reflects that the last time the Veteran was employed was in 2001.  See October 2010 VA spine examination report.  Taking Rice into consideration, the Board is construing this evidence, specifically the October 2013 VA examination report, to raise a new claim for a TDIU. However, further development is necessary prior to analyzing this TDIU claim on the merits. The Veteran has not been provided with the appropriate VCAA notice in conjunction with the raised claim for a TDIU. In addition, in this decision, the Board has granted a higher rating for the left ankle disability, which changes the factual premise upon which the May 2013 rating decision denied a TDIU.  Moreover, a VA opinion is necessary to help determine whether the Veteran is unable to obtain or pursue substantially gainful employment due solely to her service-connected disabilities.  Friscia v. Brown, 7 Vet. App. 294 (1994).  Any records or evidence identified by the Veteran as relevant to a claim for TDIU should be obtained.  Therefore, on remand, after providing appropriate notice to the Veteran, such records should be obtained and a clinical opinion should be afforded.

Accordingly, the issues pf service connection for thyroid disease and entitlement to a TDIU are REMANDED for the following actions:

1. Obtain an addendum opinion by the VA examiner who conducted the October 2013 examination thyroid disease, if possible, or a suitable substitute, with respect to the nature and etiology of the Veteran's current thyroid disease.  If the examiner finds that another physical examination of the Veteran is required, one should be undertaken.  The examiner is requested to provide the following opinion: 

Is it at least as likely as not (i.e., probability of 50 percent) that the Veteran's current thyroid disease had its origin in service or is in any way related to the Veteran's service?  The VA examiner should specifically address whether the symptoms reported by the Veteran and included on the March 1983 AR Form 600-09 at least as likely as not show onset of symptoms of thyroid disease during service.  The VA examiner should also comment on the significance of the symptoms reported by the Veteran on the March 1983 AR Form 600-09.

The examiner should provide a detailed rationale for all opinions given with reference to the evidence of record.

2. Provide the Veteran with the appropriate VCAA notice relating to a claim for a TDIU, which outlines the types of evidence the Veteran needs to provide in order to establish entitlement to a TDIU.

3. Thereafter, afford the Veteran an appropriate VA examination to be conducted, if possible, by a vocational rehabilitation or similar specialist for an examination and opinion regarding the Veteran's employability. 

The examiner should obtain from the Veteran full and current employment history and provide an opinion as to the effect of the Veteran's service-connected disabilities on the ability to secure (obtain) and follow (maintain) substantially gainful employment.  The examiner should also review the relevant evidence in the claims folder, to include any prior VA medical examinations in the course of rendering any opinion.  Thereafter, the examiner should offer the following opinion:

Is it at least as likely as not (50 percent probability or greater) that the Veteran's service-connected disabilities render her unable to secure (obtain) or follow (maintain) substantially gainful employment?

In rendering the opinion, the examiner should consider the Veteran's education, special training, and previous work experience, but should not consider her age or the effect of any non-service-connected disabilities. 

A rationale should be given for all opinions and conclusions rendered.  The opinion should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.

4. Thereafter, the claim for service connection for thyroid disease should be readjudicated and the claim for a TDIU should be adjudicated.  If the benefit sought on appeal is not granted, the Veteran and representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


